DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species E (Fig. 15), Species 1 (Fig. 13), and Species d (Fig. 3d) with corresponding claims 1, 9, 17, 18, 20, 26, 36, 37, 42, 45, 50, 51 and 54 filed 10/19/2022 has been acknowledged. Claims 2-8, 10-16, 19, 21, 22-25, 27-35, 38-41, 43-44, 46-49, 52-53 and 55 were withdrawn by applicant. The traversal is on the ground(s) that the elected Species E is related to Species D (Figs. 12A-12C).  This is found persuasive and the restriction between Species D and E is withdrawn.
For the elected Species D & E (Fig. 12A-C, 15), Species 1 (Fig. 13), and Species d (Fig. 3d), the following claims fail to read on the elected species, and are therefore withdrawn by the examiner: 
Claims 26-42 — Species 1 (Fig. 13) fails to disclose “an anastomosis set used for anastomosing an end of a blood vessel to be anastomosed with a side to be anastomosed…and a convex part in the middle of such first and second embedding end”, as recited in claim 26. Claim 26 is drawn to the embodiment in Figs. 10A-10G which illustrate an end to side anastomosis procedure wherein the anastomotic auxiliary includes a convex part 1054 (para. 0144), whereas the elected embodiment of Fig. 13 illustrates and end to end anastomosis and the description of the anastomotic auxiliary 1350 in the specification fails to mention a convex part. The only mention of a convex part is disclosed in Figs. 10A-G (para. 0144-0146) and Fig. 5B (para. 0130) and the only mention of both an end to side anastomosis and a convex part is disclosed in Figs. 10A-G (para. 0144-0146). Therefore, claim 26 and the claims dependent from claim 26 (claims 27-42) are withdrawn and claims 1, 9, 18, 20, 45, 50-51 and 54 will be examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “anastomosis mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1, 18, 45, 50, 54 are objected to because of the following informalities:  
Claim 1 recites “a distal end” which should read “a distal end of the second telescoping part”. 
Claim 54 recites “locates; and” which should read “locates and”.
The term “such” has been used in claims 1, 18, 45, 50, 54 within the claim language to refer to previously recited elements. The examiner suggests to amend the term “such” for “the” or “said” when referring to previously recited elements to clearly distinguish the elements of the claimed invention.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schenck (US 20050182430).
Regarding claim 1, Schenck discloses an anastomosis set (Fig. 5) for anastomosing a first end to be anastomosed 12 with a second end to be anastomosed 14 (Fig. 5, para. 0029), such anastomosis set comprising:
a first manipulator 72, with a first telescoping part (72a, 72b) at a distal end thereof, the first telescoping part (72a, 72b) is used for telescoping toward the first end to be anastomosed (para. 0034-0035);
a second manipulator 73, with a second telescoping part (73a, 73b) at a distal end [of the second telescoping part] thereof (Fig. 5), the second telescoping part (73a, 73b) is used for telescoping toward the second end to be anastomosed (para. 0034-0035); and
an anastomosis mechanism 24 (Fig. 2) for anastomosing the first end to be anastomosed 12 with the second end to be anastomosed 14 (Fig. 7, para. 0029) [note: “anastomosis mechanism” is interpreted under 112(f). The written description of the instant application discloses that the anastomosis mechanism are fastening members used to anastomose a first end of tissue to a second end of tissue such as suture/needle, pins, staples, clamps (para. 0126 of the instant application).  Protrusion 24 of Schenck is interpreted as the anastomosis mechanism because the protrusions 24 impale the ends of the blood vessel in order to anastomose the vessel (para. 0029, 0031).]
the first manipulator including a first exit part (interpreted as the space in between the telescoping part 72a-b) through which the first manipulator will be removed from the first end to be anastomosed after anastomosing (para. 0034-0035);
Regarding claim 9, Schenck discloses an anastomotic auxiliary 22 having with a first embedding end and a second embedding end (Fig. 7, para. 0029); wherein the first embedding end is configured to embed into a first end of a blood vessel to be anastomosed (Fig. 7, para. 0029), and the second embedding end is configured to embed into a second end of the blood vessel to be anastomosed (Fig. 7, para. 0029).  [note: Fig. 7 illustrates the ends of the anastomotic auxiliary 22 within an everted portion of the first end of the blood vessel to be anastomosed 16 and within the second end of the blood vessel to be anastomosed 18. Since the first and second ends of anastomotic auxiliary are positioned within the vessel, they are interpreted as “embedded”.
Regarding claim 20, Schenck discloses wherein the anastomotic auxiliary has a hollow tube for body fluids to flow in it (para. 0029).
Claims 45, 50, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin et al. (US 20030120291).
Regarding claim 45, Chin discloses an anastomosis set (Figs. 6-9), comprising:
an anastomotic auxiliary 29 (Fig. 17), at least a part of it is embedded into a body part to be anastomosed 17 (Figs. 6-9, para. 0026); and
an anastomotic device (Figs 10-12, para. 0029 disclose that the two anastomosed ends are stitched together via. suture and it is known in the art to use needle and suture to stitch two components together. Therefore, the anastomotic device is interpreted as the needle and suture which stitches the two anastomosed ends together), which anastomoses the body part to be anastomosed after the anastomotic auxiliary 29 is embedded into the body part to be anastomosed 17 (Figs. 8-12, para. 0029);
wherein the anastomotic auxiliary 29 is embedded into the body part to be anastomosed 17 in a first structural form (interpreted as convex/mushroom shape shown best in Fig. 17, para. 0026) and removed from such body part to be anastomosed in a second structural form (interpreted as continuous strand 29' which is the sealing element 29 in its removal shape, see Fig. 12 and 17, para. 0030), and the first structural form is different from the second structural form (Fig. 17, para. 0030).
Regarding claim 50, Chin discloses wherein the anastomotic auxiliary includes a recycle unit 47, and a tear line is formed by extending spirally on such anastomotic auxiliary (Figs. 10-12, Fig. 17, para. 0030); wherein when pulling such recycle unit 47, such anastomotic auxiliary 29 is gradually torn into a linear body along such tear line (Fig. 17, para. 0028 and 0030).
Regarding claim 54, Chin discloses an anastomotic auxiliary removal aid 41 (Figs. 10-12,18 para. 0030), such anastomotic auxiliary removal aid 41 removes the anastomotic auxiliary from the body part to be anastomosed (Fig. 12); wherein the anastomotic auxiliary removal aid 41 includes a hollow tube 43 and a removal device 45 (Fig. 18, para. 0030); wherein the hollow tube 43 has an access (interpreted as lumen within hollow tube 43) in which such removal device 45 locates; and such removal device connects such anastomotic auxiliary 29 (Figs. 10-12, 18, para. 0030).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schenck (US 20050182430).
Regarding claim 18, Schenck discloses all of the limitations set forth above in claim 1. Schenck further disclose that the anastomotic auxiliary (interpreted as the tubular member 22) is formed of stainless steel (para. 0011, 0031), and the protrusion 24 extends from a curved wire 40 wound onto the anastomotic auxiliary to support it (para. 0031), wherein the curved wire is spot welded (laser spot welded) to the anastomotic auxiliary 22 (para. 0031). However, Schenck does not expressly disclose that the curved wire is formed of metal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the curved wire of Schenck of metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US 20030120291) in view of Vidlund et al. (US 8926655).
Regarding claim 51, Chin discloses all the limitation set forth above in claim 45. Chin discloses that the sealing element 29 comprises a hollow tube 33 with a looped suture or wire therein (para. 0028); However, Chin fails to disclose if the wire is formed of metal. 
Vidlund in the same field of endeavor teaches a sealing element (interpreted as the anastomotic auxiliary) comprising a spiral wire support structure (578, 681), wherein the wire is formed of nitinol (Figs. 11-12, col. 9 lines 20-39) for the purpose of providing the sealing element with shape memory characteristics, thereby allowing the sealing element to transition from an elongated configuration within tube 191 to a spiral configuration outside the tube.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the wire in the sealing element in Chin to include the nitinol material of Vinlund in order to provide the sealing element with shape memory characteristics, thereby allowing the sealing element to transition from an elongated configuration within the hollow tube to a spiral configuration outside the tube in Chin.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771